Per Curiam:

On Petition for Rehearing, we withdraw our opinion number 22298, filed April 24, 1985, and substitute the following.
Appellant argues the lower court erred in granting a change of venue to Pickens County. This exception is without merit and is affirmed pursuant to Supreme Court Rule 23.
Appellant’s remaining exceptions have been settled by this Court’s opinion in McCall v. Batson, _ S. C. _, 329 S. E.(2d) 741 (1985). The case is remanded for proceedings in accordance with that opinion.
Affirmed in part; and remanded.